                            **NOT FOR PRINTED PUBLICATION**


                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

ROBERTO PEREZ                                     §

VS.                                               §      CIVIL ACTION NO. 9:21-CV-48

EDWARD B. SELLS, ET AL.                           §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Roberto Perez, a prisoner confined at the Gib Lewis Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against Edward B. Sells, Lonnie Baxter, Courtney Langley, and Rubin

Johnson.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends dismissing the action without prejudice for want of prosecution.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                           **NOT FOR PRINTED PUBLICATION**

                                              ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct, and the report

of the Magistrate Judge (docket entry #9) is ACCEPTED. A final judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendation.

                      So ORDERED and SIGNED, May 28, 2021.


                                                                           ____________________
                                                                           Ron Clark
                                                                           Senior Judge




                                                  2
